ACCEPTED
                                                                                         03-15-00039-CV
                                                                                                 4506297
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                   3/16/2015 10:35:01 AM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                     CAUSE NO. 03-15-00039-CV
__________________________________________________________________
                                                          FILED IN
                                                   3rd COURT OF APPEALS
                     IN THE COURT OF APPEALS            AUSTIN, TEXAS
                FOR THE THIRD JUDICIAL DISTRICT    3/16/2015 10:35:01 AM
                          AUSTIN, TEXAS                JEFFREY D. KYLE
                                                            Clerk
__________________________________________________________________

                        AVALON INVESTMENTS, LLC,
                                     Appellant,

                                     vs.

                      JEAN PENICK SPILLER,
                                    Appellee.
__________________________________________________________________

       UNOPPOSED MOTION FOR EXTENSION OF TIME
                 TO FILE APPELLANT’S BRIEF
__________________________________________________________________

          On Appeal from the 207th Judicial District Court
                    of Hays County, Texas
________________________________________________________________

TO THE HONORABLE THIRD COURT OF APPEALS:

      NOW COMES AVALON INVESTMENTS, LLC, Appellant in the

above-referenced cause, and respectfully moves, pursuant to the Texas Rules of

Appellate Procedure, in particular Rule 10.5(b), for an extension of time to file

Appellant’s Brief and in support thereof would respectfully show this

Honorable Court as follows:




                                           1
                          I.     Introduction

      1.     Appellant is AVALON INVESTMENTS, LLC.

      2.     Appellee is JEAN PENICK SPILLER.

      3.     Appellant appealed from an order issued by the Judge of the 207th

Judicial District Court granting Appellee’s motion for summary judgment.

      4.     Appellant’s brief is due March 23, 2015.

                          II.    Argument

      5.     Due to the undersigned’s litigation schedule, hearings, depositions

and other commitments, he will not be able to complete and file Appellant’s

brief by March 23, 2015.

      6.     This is the first extension of time requested by Appellant to extend

the time to file its brief. This extension is not sought for purposes of delay, but so

that justice may be served.

      7.     Appellant’s attorney conferred with Appellee’s attorney prior to

filing this motion for extension of time and Appellee’s attorney does not oppose

said motion for extension of time.

      8.     Appellant respectfully requests an extension of time of fourteen

(14) days until Monday, April 6, 2015, to file its brief.




                                          2
      WHEREFORE PREMISES CONSIDERED, Appellant requests that this

Honorable Court of Appeals grant its Motion for Extension of Time to file its

Brief, extending the deadline until Monday, April 6, 2015.

                                     Respectfully submitted,

                                     LAW OFFICES OF ARTHUR G. VEGA
                                     419 S. Main, Suite 301
                                     San Antonio, Texas 78204
                                     Telephone: (210) 224-8888
                                     Facsimile: (210) 225-7751
                                     E-mail: artavega@yahoo.com

                                     /s/ Arthur G. Vega_________
                                     ARTHUR G. VEGA
                                     State Bar No. 20533600

                                     ATTORNEY FOR APPELLANT



                        CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above Unopposed

Motion for Extension of Time to File Appellant’s Brief was forwarded via Fax.

No.(512) 551-0330 to Appellee’s attorney, Mr. Andrew Oliver, OLIVER LAW

OFFICE, 9951 Anderson Mill Road, Suite 201, Austin, Texas 78750 on this the

16th day of March, 2015.

                                     /s/ Arthur G. Vega_________
                                     ARTHUR G. VEGA




                                       3